DETAILED ACTION
Election/Restrictions
1.                  Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7 & 15 drawn to a method 
Group II, claims 8-12 drawn to a machining assembly.
Group II, claims 13-14 drawn to a wind turbine bearing.
The inventions listed as Groups I and II are dissimilar in that they relate to a method and an apparatus.  The inventions also do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: there is a posteriori lack of unity of invention because the common technical feature in both groups are a method step of removing material (claim 1) and a machining tool for removing material (claim 8).  The concept of removing material is a trivial step well known in the art.  Claims 1 and 8 share no other common elements, and thus lack unity of invention.
The inventions listed as Groups I and III are dissimilar in that they relate to a method and a product made by the method.  Claims 13-14 are product-by-process limitations. In a product-by-process claim, the method steps create no patentable novelty unless the method imparts a unique material property that would not exist via other methods of manufacture.  As such, the two groups lack an common technical features.  Thus, there is no unity of invention between the two groups.
 The inventions listed as Groups II and II are dissimilar in that they relate to a machining apparatus and a completely unrelated bearing.  There are no common technical elements and no unity of invention.  
As set forth in MPEP 1850; The expression "special technical feature" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOSHE K WILENSKY whose telephone number is (571)270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The examiner’s facsimile number is 571-270-4257.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726